                                                         r iun'n
                                                    U.S.O!SmCTCGL;u.
           IN THE UNITED STATES DISTRICT COURT                       Ci
               THE SOUTHERN DISTRICT OF GEORGI|^j| | .
                       SAVANNAH DIVISION       *   '^ n J- ^ /
UNITED STATES OF AMERICA,                            SO. DiST. OF-

V.                                       Case No.    CR418-200


RONNIE CLAYTON,
               Defendant.




     John D. Carson, Jr. counsel of record for defendant Ronnie

Clayton in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



     SO ORDERED this        day of December 2018.




                                            JIT. "TO.,
                              WILLIAM T. MOORE,  irTR  .TT
                                                       JUDGE
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
